DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Chau et al. (Pub. No.: US 2011/0137397), which discloses a prosthetic valve comprising prosthetic leaflets 106 and an annular portion 102 positioned at the native atrioventricular valve, and curved anchors 162 configured to gather chordae tendineae between the anchors and the annular portion (e.g., fig. 24).  However, the anchors do not have a leading tip and do not point in a circumferential direction around the annular portion, as required by the claim. Finally, figures 84-87, which depict anchors with tips pointing in the circumferential direction, are not supported by either provisional 61/266774 or 61/287099, and thus these figures do not qualify as prior art because they do not have an earlier filing date than the effective filing date of this application. 
The next closest prior art is Macoviak et al. (Pub. No.: US 2008/0065204) which discloses a prosthetic valve (figs. 14-20) including prosthetic leaflets 1210, an annular potion 1220 positioned at the native valve, and curved anchors 1230 that point in a circumferential direction.  The anchors lack a leading tip, and furthermore, the anchors are not disclosed, taught, or suggested to be able to gather chordae.  Rather, the placement of the ring 1220 which rests against a native valve annulus provides that the curved anchros 1210 would be just below the native commissures (see fig. 10 for . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/SUBA GANESAN/Primary Examiner, Art Unit 3774